                  Case 5:18-cr-00258-EJD Document 74 Filed 04/25/19 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA,                       )
                                                     )            5:18-cr-00258
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   ELIZABETH A. HOLMES and                         )   (CIVIL LOCAL RULE 11-3)
     RAMESH "SUNNY" BALWANI,                         )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, STEVEN FOGG                           , an active member in good standing of the bar of
 9    Supreme Court of Wash.       , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant Ramesh "Sunny" Balwani             in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Kelly Gorton                           an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                        Davis Wright Tremaine LLP, 505 Montgomery
      1001 4th Avenue #3900
      Seattle, WA 98154                                   Street, Ste. 800, San Francisco, CA 94111-6533
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (206) 274-8669                                      (415) 276-6584
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    sfogg@corrcronin.com                                 kellygorton@dwt.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 23528        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/25/19                                               STEVEN FOGG
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of STEVEN FOGG                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/25/2019
                                                           UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
